Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-26-2002

Barcola v. Interim Health Care
Precedential or Non-Precedential:

Docket 01-1993




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Barcola v. Interim Health Care" (2002). 2002 Decisions. Paper 211.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/211


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ___________

                     Nos. 01-1993 & 01-1994
                          ___________

                        MARISSA BARCOLA



                                v.

INTERIM HEALTHCARE SERVICES, INC., INTERIM HOME HEALTHCARE INC.,
         INTERIM HEALTHCARE SERVICES OF N.E. PA., INC.,

                                                                     Appellants/Cross-Appellee
                          ___________

        On Appeal from the United States District Court
            for the Middle District of Pennsylvania

     District Court Judge:   The Honorable James M. Munley.

                  (D.C. Civil No. 97-cv-1363)
                          ___________

          Submitted Under Third Circuit L.A.R. 34.1(a)
                         March 1, 2002

        Before: ROTH, FUENTES, and KATZ, Circuit Judges

                (Opinion Filed: March 26, 2002)
                    ________________________

                      OPINION OF THE COURT
                    ________________________FUENTES, Circuit Judge:
     Following a jury verdict determining that, in terminating plaintiff’s employment,
defendant had not violated the Civil Rights Act but had violated the FMLA, the District
Court entered judgment in favor of plaintiff. Thereafter, the parties filed various motions
attacking the jury’s verdict, requesting an amendment of the judgment, asking for a new
trial, and disputing the proper allocation of compensable fees accrued. The parties now
appeal the District Court’s denial of a motion for judgment as a matter of law, its order
amending the judgment, and its denial of counsel fees. We will affirm this opinion in its
entirety.
     The facts and procedural history of this case are fairly straightforward. The
plaintiff/Appellee in this case, Marissa Barcola ("Barcola") originally brought suit against
her employer, Interim Health Care Services, Inc. ("Interim"), and the firms found to be
its successors, Interim Home HealthCare, Inc. and Interim HealthCare Services of N.E.
PA.. In her suit, Barcola alleged violations of the Civil Rights Act of 1964, 42 U.S.C.
2000e et seq., as amended by the Pregnancy Discrimination and Civil Rights Act of 1991;
the Pennsylvania Human Relations Act, 43 P.S. 951, et seq.; and the Family and
Medical Leave Act, 29 U.S.C. 2601 et seq. ("FMLA").
     In September, 1995, Barcola, who was employed by Interim, learned that she was
pregnant, and in January, 1996, she worked out an arrangement with her employers
whereby she would take a twelve-week leave after the birth of her child. In March 1996,
however, after experiencing complications with her pregnancy, Barcola was ordered to
bed rest and took a medical leave at her doctor’s urging. Barcola gave birth in May and
was planning to return to work in August when, in July 1996, she learned that she would
be fired from her job.
     Pursuant to the FMLA, an employee is entitled to take a leave of absence of up to
twelve weeks during any one year period for a pregnancy, and the employer must then
reinstate the employee in the same or a reasonably comparable position. See 29 U.S.C.
2614(a)(1)(A) and (B). When confronted with allegations that it had violated the FMLA,
Interim claimed that Barcola was not an employee at the time; that Barcola took more
than the twelve weeks that she was allotted; and that it had offered Barcola a comparable
position at the same salary, but she refused it. After a jury trial on December 6 and 9,
1999, the jury returned a verdict saying that Barcola had proven a violation of the FMLA,
but that the defendant had prevailed on the other counts. Judgment was ultimately
awarded to Barcola in the amount of $75,057. Thereafter, Interim filed a motion for
judgment as a matter of law ("JMOL") or a new trial. Barcola, for her part, filed a motion
to amend the judgment to include the jury’s award of front pay, which the District Court
had stricken. Both sides filed motions for attorney’s fees.
     In a written opinion, the District Court found Interim’s JMOL Motion and Motion
for a New Trial to be without merit. It also found that it had made a clear error of law
when it struck the jury award for front pay, and reinstated front pay damages, while
declining to add additional liquidated damages. As for the attorney’s fees motions, the
District Court found that since Barcola had prevailed on her FMLA claim, but not on her
civil rights claims, and since the amounts requested by each respective side were close to
identical, no attorney’s fees would be awarded, and each side would bear its own fees and
costs.
     Interim now appeals the District Court’s sustaining of the FMLA claim and the
reinstatement of front pay as part of Barcola’s award. Barcola cross-appeals on the issue
of the fees. The District Court had subject matter jurisdiction over this action pursuant to
29 U.S.C. 2601 et seq., and we have appellate jurisdiction pursuant to 28 U.S.C. 1291.
We will affirm substantially for the reasons stated in the District Court’s well-reasoned
opinion.
     The District Court did not, as Appellants maintain, commit an error of law when it
denied their JMOL Motion and their Motion for a New Trial. The jury found that
Barcola’s pregnancy and childbirth were not determinative factors in her discharge. This
does not lead to the inexorable conclusion that the jury was thus precluded from finding,
as it did, that an FMLA violation had nonetheless taken place. We similarly reject
Appellants’ claim that there was insufficient evidence on the record for the jury to have
found successor liability in the cases of Interim Home HealthCare, Inc. and Interim
HealthCare Services of N.E. PA..
     Moreover, the District Court clearly did not abuse its discretion when it
determined that any compensable costs incurred by Interim were properly offset by those
incurred by Barcola. Finally, we agree that the District Court committed no error of law
when it denied Appellants’ request for the court to reform one of the jury’s verdict
questions.
       We will thus AFFIRM the opinion of the District Court.


_____________________________
TO THE CLERK OF THE COURT:

Kindly file the foregoing Opinion.


                                         /s/ Julio M. Fuentes
                                        Circuit Judg